Citation Nr: 1824401	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a sinus disability, to include allergic rhinitis, a deviated septum, and nasal turbinate hypertrophy.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinus headaches.

4.  Entitlement to service connection for headaches (to include sinus headaches and migraines).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.

7.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

8.  Entitlement to a disability rating in excess of 10 percent for hypertension with mild borderline pulmonary hypertension.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In the instant decision, the Board finds that new and material evidence has been received to reopen the claims for a sinus disorder and sinus headaches.  With regard to the reopening of service connection for sinus headaches, the Veteran now is also claiming service connection for migraine headaches.  With regard to the reopening of the claim for service connection for a sinus disorder, the evidence reflects the Veteran has a current diagnoses of allergic rhinitis, a deviated septum, and nasal turbinate hypertrophy.  Given that a lay person, such as the Veteran, cannot be expected to identify the precise diagnosis for a disability for which he is claiming service connection, the Board has broadened and recharacterized the issue of entitlement to service connection for headaches to include sinus headaches and migraines and has also broadened and recharacterized the issue of entitlement to service connection for a sinus disorder to include allergic rhinitis, a deviated septum, and nasal turbinate hypertrophy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of service connection for a sinus disorder (to include allergic rhinitis, a deviated septum, and nasal turbinate hypertrophy), service connection for headaches (to include sinus headaches and migraine headaches), an increased rating for PTSD and adjustment disorder with mixed anxiety and depressed mood, an increased rating for diabetes mellitus, type II, an increased rating for hypertension with mild borderline pulmonary hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 2008 rating decision denied service connection for a sinus disorder and sinus headaches; the Veteran did not timely appeal these denials, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a sinus disorder and sinus headaches.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for a sinus disorder and sinus headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Legal Criteria

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the Court has also held that the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Factual Background and Analysis

Entitlement to service connection for a sinus disorder and sinus headaches was denied in an August 2008 unappealed rating decision.   The claims were denied because the evidence failed to show that the Veteran had diagnoses of a sinus disorder and also failed to show that the Veteran's diagnosed headaches were related to his active duty service.  The Veteran did not file any statement indicating disagreement with the August 2008 decision or submit any additional relevant evidence within the appeal period.  In a January 2013 rating decision, the RO determined that no new and material evidence had been received to reopen his claims.

The relevant evidence of record at the time of the August 2008 rating decision included the Veteran's service treatment records, VA treatment records, and private treatment records.  This evidence demonstrated that the Veteran did not have a diagnosis of a sinus disorder.  The evidence also reflected that the Veteran's headaches were not related to his active duty service.

Evidence added to the record subsequent to the August 2008 rating decision consists of, in pertinent part, the Veteran's testimony at a May 2016 hearing before the Board and additional VA treatment records.  The Board finds this evidence is new because the information contained in the medical records and provided by the Veteran at his hearing was not before adjudicators at the time of the August 2008 rating decision.  The Board also finds that this evidence is material because it raises a reasonable possibility of substantiating the Veteran's claims.  The medical evidence demonstrates that the Veteran has current diagnoses of allergic rhinitis, a deviated septum, and nasal turbinate hypertrophy.  Additionally, the testimony the Veteran provided at his hearing before the Board supports a nexus between his claimed disabilities and his active duty service.

Accordingly, reopening of the claims is in order.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a sinus disorder is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for sinus headaches is reopened, and to that extent only the appeal is granted.

REMAND

Service Connection Claims

The Veteran contends that his sinus disorder (to include allergic rhinitis, a deviated septum, and nasal turbinate hypertrophy), headaches (to include sinus headaches and migraines), and sleep apnea all began during his active duty service.  He believes these disabilities are due to exposure to environmental hazards while serving in the Persian Gulf, to include as due to exposure to burn pits and dust storms.  The Veteran's service personnel records and Form DD-214 confirm he served in Saudi Arabia from January 1991 to July 1991 and in Iraq from March 2003 through April 2004.

Although the record contains a July 2011 opinion regarding the Veteran's headaches, a February 2012 opinion regarding his sleep apnea, and a May 2014 opinion regarding the Veteran's allergic rhinitis, the Board does not find these opinions adequately consider the Veteran's statements regarding his symptoms during and since service.  Moreover, the opinions only consider whether his disabilities are due to exposure to environmental hazards in the Persian Gulf and do not consider whether any of his claimed disabilities began during or are otherwise related to his active duty service.  Specifically, with regard to the Veteran's claim for service connection for headaches, an August 18, 2016, VA treatment record reflects that the Veteran experienced a head injury when he was deployed in September 2003.  This must be taken into consideration upon remand.

Increased Rating Claims 

Since these claims were last adjudicated by the AOJ in an April 2016 Statement of the Case, additional relevant records (to include VA treatment records, Social Security Administration disability benefit records, and VA Vocational and Rehabilitation records) have been added to the evidence of record.  The AOJ has not yet considered these records in the first instance; therefore, a remand is required.

Additionally, at his hearing before the Board, the Veteran's testimony suggests that his diabetes and mental health disorder have increased in severity.  He was last evaluated by VA for these disabilities in December 2014.  Therefore, on remand, more recent examinations are required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the Veteran last underwent a VA examination to evaluate the severity of his hypertension with mild pulmonary hypertension in December 2014.  Therefore, the Board finds it would helpful to have a more recent examination.

Entitlement to TDIU

At his hearing before the Board, the Veteran testified that he stopped working in April 2016 due to his renal disorder, PTSD, and adjustment disorder with mixed anxiety and depressed mood.  Given that the issue of entitlement to an increased rating for PTSD and adjustment disorder with mixed anxiety and depressed mood is on appeal, the issue of entitlement to TDIU is part and parcel of that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  Moreover, this issue has not yet been adjudicated by the RO in the first instance; accordingly, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the evidence of record before the Board.

2.  Afford the Veteran the appropriate examination(s) to determine the etiology of his allergic rhinitis, deviated septum, and nasal turbinate hypertrophy.  The claims file must be made available to and reviewed in full by the examiner.  The examiner must elicit from the Veteran a full history of the onset and continuity of symptoms during and since the Veteran's active service and must document this in the examination report.  

Following a thorough review of the evidence, to include consideration of the Veteran's lay statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's allergic rhinitis began during or is etiologically related to his active duty service, to include as due to exposure to environmental hazards/toxins in Southwest Asia.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's deviated septum began during or is etiologically related to his active duty service, to include as due to exposure to environmental hazards/toxins in Southwest Asia.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's nasal turbinate hypertrophy began during or is etiologically related to his active duty service, to include as due to exposure to environmental hazards/toxins in Southwest Asia.

The examiner must comment on and discuss the Veteran's lay statements regarding the onset and continuity of symptoms during and since separating from active duty service.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she must explain why this is so.

3.  Afford the Veteran the appropriate examination(s) to determine the etiology of his headaches.  The claims file must be made available to and reviewed in full by the examiner.  The examiner must elicit from the Veteran a full history of the onset and continuity of symptoms during and since the Veteran's active service and must document this in the examination report.  

Following a thorough review of the evidence, to include consideration of the Veteran's lay statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's headaches began during or are etiologically related to his active duty service, to include as due to exposure to environmental hazards/toxins in Southwest Asia.

* If the answer to the above is in the negative, the examiner must discuss the likely etiology of the Veteran's headaches.  If, and only if, the examiner finds that the Veteran's headaches are likely related to one of his service-connected disabilities, a full explanation for this conclusion must be provided.

The examiner must comment on and discuss the Veteran's lay statements regarding the onset and continuity of symptoms during and since separating from active duty service.  The examiner must also comment on the August 18, 2016, VA treatment record which reflects that the Veteran experienced a head injury when he was deployed in September 2003.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she must explain why this is so.

4.  Afford the Veteran the appropriate examination to determine the etiology of his sleep apnea.  The claims file must be made available to and reviewed in full by the examiner.  The examiner must elicit from the Veteran a full history of the onset and continuity of symptoms during and since the Veteran's active service and must document this in the examination report.  

Following a thorough review of the evidence, to include consideration of the Veteran's lay statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sleep apnea began during or is etiologically related to his active duty service, to include as due to exposure to environmental hazards/toxins in Southwest Asia.  The examiner must also specifically comment on the Veteran's diagnosis of a deviated septum.

* If the answer to the above is in the negative, the examiner must discuss the likely etiology of the Veteran's sleep apnea.  If the examiner finds that the Veteran's sleep apnea is or is not likely related to one of his service-connected disabilities, a full explanation for this conclusion must be provided.

The examiner must comment on and discuss the Veteran's lay statements regarding the onset and continuity of symptoms during and since separating from active duty service.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she must explain why this is so.

5.  Schedule the Veteran for an examination to assess the current severity of his PTSD and adjustment disorder with mixed anxiety and depressed mood using the most recent Disability Benefits Questionnaire pertaining to these disabilities.  The examiner must comment on the functional impairment the Veteran experiences due to this disability.

6.  Schedule the Veteran for an examination to assess the current severity of his diabetes mellitus, type II using the most recent Disability Benefits Questionnaire pertaining to this disability.  The examiner must comment on the functional impairment the Veteran experiences due to this disability.

7.  Schedule the Veteran for an examination to assess the current severity of his hypertension with mild pulmonary hypertension using the most recent Disability Benefits Questionnaire pertaining to these disabilities.  The examiner must comment on the functional impairment the Veteran experiences due to this disability.

8.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

9.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


